Sheldon, J.
Subject to the provisions for accumulation, this fund is held in trust to apply the income, partly to the care and adornment of a public cemetery situated in the town of Norton and being the property of that town, and partly to the general expenses of that town. These are proper objects of a public charitable trust. Jackson v. Phillips, 14 Allen, 539, 552, 556. Burbank v. Burbank, 152 Mass. 254, 256. Morse v. Natick, 176 Mass. 510, 513. Mitford v. Reynolds, 1 Phil. 185. Nightingale v. Goulburn, 5 Hare, 484. Attorney General v. Lonsdale, 1 Sim. 105.
A provision for accumulation, unless it is carried beyond the limits of a sound public policy, is good in the case of a public charitable trust. Hawes Place Congregational Society v. Trustees *378of Hawes Fund, 5 Cush. 454, 458. Odell v. Odell, 10 Allen, 1. Codman v. Brigham, 187 Mass. 309.
In this case, if the provision for accumulation is valid, the whole trust remains good; if that provision is invalid, it will be disregarded, and the whole of the income will be applied either to the particular charities prescribed by the creator of the trust, or to similar charitable purposes under the ey pres doctrine. Ely v. Attorney General, 202 Mass. 545. Grimke v. Attorney General, 206 Mass. 49. Norris v. Loomis, 215 Mass. 344. In either event it is difficult to say that the fund is liable to taxation.
This fund is held by officers of the town for public charitable purposes going directly to the benefit of the town, and, in so far as so applied, relieving its inhabitants from the burden of taxation. This comes within the principles of Williston Seminary v. County Commissioners, 147 Mass. 427; Essex v. Brooks, 164 Mass. 79; Burr v. Boston, 208 Mass. 537; and Massachusetts General Hospital v. Boston, 212 Mass. 20.
It is upon a like principle that the property of a public or quasi public corporation, appropriated to public use, is exempt from taxation. Milford Water Co. v. Hopkinton, 192 Mass. 491, and cases cited.
That the fund is held by the officers of the town as trustees, and not directly by the town itself, is not material. Watson v. Boston, 209 Mass. 18. Little v. Newburyport, 210 Mass. 414,418.
The judgment for the defendants was ordered rightly, and must be affirmed.

So ordered.